379 F.2d 555
Wyman C. LOWE, Appellant,v.H. Thaxton MONK, Jr., as Administrator of the Estate of Dorothy E. Reece et al., Appellees.
No. 24058.
United States Court of Appeals Fifth Circuit.
June 26, 1967.

Appeal from the United States District Court for the Northern District of Georgia; Sidney O. Smith, Jr., Judge.
Wyman C. Lowe, Atlanta, Ga., pro se.
H. A. Stephens, Jr., Charles E. Walker, Atlanta, Ga., Charles R. Smith, Atlanta, Ga., Smith, Cohen, Ringel, Kohler, Martin & Lowe, Atlanta, Ga., of counsel, for appellee, H. Thaxton Monk, Jr., as Administrator of Estate of Dorothy E. Reece, Deceased.
Before COLEMAN and AINSWORTH, Circuit Judges, and CARSWELL, District Judge.
PER CURIAM:


1
This is an appeal from a summary judgment of the District Court holding that Mrs. Reece, now deceased, was entitled to redeem and did redeem certain property in compliance with 26 U.S.C.A. § 6337(b) (2). Finding no error (Cf. the published opinion of the District Court, United States v. Lowe, 268 F. Supp. 190) the Judgment is


2
Affirmed.